Title: From George Washington to David Waterbury, 25 July 1781
From: Washington, George
To: Waterbury, David


                  
                     
                     Dr SirHead Quarters near Dobbs’s ferry July 25th 1781
                  
                  The Cattle and Horses that your party tooke from Throgs point west Chester and its Vicinity are not to be considered the property and at the disposal of the party who were employ’d in that Quarter, but must be appropriated to the public use you will therefore please to deliver the Cattle and sheep to the Order of Colo. Stewart Commissary Genl of Issues, & the Horses to the Qr Mr General, who have Orders to settle with the owners if they appear to be the property of those who merit indulgence from us.
                  
               